This case originated by an application for the processioning of an alleged disputed land line, upon which application the processioners made a return in favor of the applicant. The adjoining landowner filed a protest, in which, after making allegations as to the nature of the respective claims, she objected "to the foregoing proceedings for the reason the case is not a case for processioning and does not involve disputed land lines, but it is a case for ejectment involving title to an area of 25 acres of land between the two parties;" wherefore the protestant prayed that the return of the processioners be dismissed. The trial judge sustained an oral motion of the applicant to dismiss such protest, and directed a verdict in favor of the return. The protestant excepted, and the writ of error was returned to this court. Held, that neither the application nor the protest made a case "respecting title to land"; nor does the case otherwise come within the jurisdiction of this court. Accordingly, it must be transferred to the Court of Appeals. Ga. L. 1945, pp. 43-46, Constitution, article 6, section 2, paragraphs 4, 8, Code, Ann. Supp. 1945, §§ 2-3704, 2-3708; Code, chapter 85-16;  Elkins v. Merritt, 146 Ga. 647 (92 S.E. 51); Firemen's Insurance Co. v. Georgia Power Co., 181 Ga. 621
(183 S.E. 799); Byrd v. McLucas, 194 Ga. 40 (20 S.E.2d 597).
Transferred to the Court of Appeals. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16062. FEBRUARY 23, 1948.